                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:18-CR-00029-KDB-DCK-1

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 EDDIE BRIAN BECKHAM,

                Defendant.


   THIS MATTER is before the Court on Defendant Eddie Brian Beckham’s pro se motion for

compassionate release and home confinement based on the COVID-19 pandemic under 18 U.S.C.

§ 3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus Aid, Relief, and Economic

Security (CARES) Act of 2020. (Doc. No. 38). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                      I.    BACKGROUND

   In 2018, Defendant pled guilty to one count of conspiracy to distribute and to possess with

intent to distribute methamphetamine, a Schedule II controlled substance and one count of

distribution and possession with intent to distribute methamphetamine (Doc. No. 16). He was

sentenced to 120 months imprisonment plus five years of supervised release. (Doc. No. 34).

   Defendant is a 55-year-old male confined at FCI Williamsburg, a medium-security federal

corrections institution in South Carolina, with an adjacent minimum-security satellite prison camp,

with a projected release date of December 6, 2026. Defendant seeks a reduction in his sentence




         Case 5:18-cr-00029-KDB-DCK Document 39 Filed 10/27/20 Page 1 of 5
under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He claims he suffers from

hypertension, high cholesterol, acid reflux, Type I diabetes, obesity and arthritis. (Doc. No. 38, at

3). According to his Presentence Report, he reported that he takes medication for arthritis and acid

reflux. (Doc. No. 29, ¶ 53). Defendant has provided no medical information in support of his

motion.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .




       Case 5:18-cr-00029-KDB-DCK Document 39 Filed 10/27/20 Page 2 of 5
where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While Defendant attaches denials of his requests for compassionate release from the warden dated

June 22, 2020 and August 14, 2020, he has not exhausted all administrative appeals of the warden’s

adverse decision that are available to him within the BOP.

    According to the BOP’s website, FCI Williamsburg currently has 5 inmates and 8 staff with

confirmed active cases of COVID-19.          There are approximately 1,200 inmates at FCI

Williamsburg and about 150 inmates at the satellite prison camp. There have been no inmate nor

staff deaths and 4 inmates have recovered and no staff have recovered. Given this information,

the Court finds that Defendant has not met his burden of showing that the exhaustion requirement

in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so few positive cases at FCI Williamsburg,

requiring Defendant to exhaust his administrative remedies within the BOP before petitioning this

Court would not result in any “catastrophic health consequences” or unduly prejudice Defendant.

See United States v. Fraction, No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23,

2020) (finding the defendant did “not demonstrate any ‘catastrophic health consequences’ to make

exhaustion futile or show that he could be unduly prejudiced if he had to wait to exhaust his

administrative remedies with the BOP”). Generalized concerns regarding the possible spread of




        Case 5:18-cr-00029-KDB-DCK Document 39 Filed 10/27/20 Page 3 of 5
COVID-19 to the inmate population at FCI Williamsburg are not enough for this Court to excuse

the exhaustion requirement, especially considering the BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread at FCI Williamsburg. See United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

    The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

    For these reasons, the Court will deny Defendant’s motion without prejudice to a renewed

motion properly supported by evidence and once he has appropriately exhausted his administrative

remedies.

                                          III.    CARES ACT

    In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed




       Case 5:18-cr-00029-KDB-DCK Document 39 Filed 10/27/20 Page 4 of 5
in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

                                           IV.      ORDER

   IT IS THEREFORE ORDERED that Defendant’s pro se motion for compassionate release

(Doc. No. 38), is DENIED without prejudice to a renewed motion properly supported by evidence

and after exhaustion of his administrative remedies.

       SO ORDERED.




                                 Signed: October 27, 2020




      Case 5:18-cr-00029-KDB-DCK Document 39 Filed 10/27/20 Page 5 of 5
